Title: To John Adams from Pseudonym: "Verax", 22 August 1798
From: Pseudonym: “Verax”
To: Adams, John



Sir
Baltimore 22d: August 1798

From a divided & yet Unfortunate City (Ci devant a Jacobin One,) An Individual unknown to you, but who has from your First Speech from The Chair, Unequall’d, in Firmness, Decision, Precision, & Perspicuity, by any One ever deliverd There; & which in place of waiting the opinion of others, most nobly, yes at that period, I will say, daringly, & Boldly Gave Your own, wt: an Energy if known, Yet but little practis’d (of late Years) in our new Government. Where Gentlemen High in Office. Have been in the habitt of following Tacitly—& peacably, the Vox Populi, even when Leading to Anarchy, at Ruin—or Gallic Principles, which are now The Climax of Villainy; rather than Risque the losing of a Particle of That thing call’d Popularity, so meanly Courted, by most men in Office, ci devant, That it has in my Eyes Grown to allmost—a General, & Just Reproach on our Nationall Character, & likely to become a part of it, if not nobly stemm’d by more than Roman Fortitude & The Good Yeomanry of America, Conscious of not having Abilities to Judge properly on Great, & Important National Concerns, in place of having a line of Conduct mark’d out for Them. & which they Generally have too much modesty, & Diffidence to think they can draw for Themselves, have been left without a Pilot. to mark The Shoals, & Quick sands; & led for want of better Preceptors, to Follow—The accurs’d Factious Opinions of self created Societies, of imported French, Irish, & Jaundice Eyed American Jacobins; in Their Democratic Clubs on the seabord from New Hampshire To Georgia; & The Focus of Democracy, Fells Point Baltimore! Requesting Sir, that you will pardon This Intrusion on your Privacy, & Time, that no doubt can be much better Employ’d, I have only now by way of making my Apology, to Refferr you to The enclos’d Papers, which as The Chief Majistrate of a Great Country—you may not think unworthy of one Reading—More so when between Two Great Quarrells Going forward, One between my Friend Col. Howard & General Smith, & Our most Eminent Lawyer, Winchester Versus General Smith. The whole of our City is in a Ferment; & I much dread, it will not be End, or Settle without Bloodshed! Since I have inadvertently, & perhaps improperly Given, a Character of your Celebrity—an opinion unask’d—I may go on, & say Further That from my own knowledge of This City—its Environs, & Virginia, there is, Form’d, & are now Forming, Volunteer Companies, That I would Rather Go in to Battle against, than with—were The numbers Equal, (and French) & The Battle to hang in dubio! This is a Severe Remark, yet To Judge me Heaven, were it the last I had to make, & my Passport to Eternity depended on it—I could not alter, nor Recede from!!! On any new matter turning up of Public Import, if I thot: my observations or Inclosures, would not be intruding On you, or Disagreable, I might Hereafter if occasion offer’d make you more—Assuring you Sir, In the most Respectfull manner, that my Intention is Good—& Pure—& not actuated by either vanity or ambition—I Remain wt: Every Good wish towards You, & a Firm advocate of your measures. measures, that ought to have been adopted  earlier Your unknown Friend

Verax
N:B:—I should allmost Blush (but paper does not) if in The chance of things, My Hond: Friends—Robert Liston Esqr: J: Mc The Secretary at War, or Jo: Anthony Esqr: Philada: or Our Bold Young Statesman & Patriot–R:G: Harper Esqr: Should ever see this handwriting,—For The handwriting on The Wall, was not plainer than this scrawl, would be To Them!!! Its little consequence, will however Insure its Secrecy For Ever.
To prevent Sir—your for a moment supposing me either—Forward, Impertinent, or Intrusive, I beleive I possess, as much Private, or Public Gratitude, as any Individual of The Family of Mankind! & Thus Thinking, I shall ever hold in Gratefull Remmembrance a Name, & Character—That by a noble magnanimity of soul; & above all little unkind, & Retrospective or retrogade, Views, if you will pardon The Word, has sav’d My Wife, & Five little helpless Americans—From The Infamous Pollutions & Abandon’d Principles of French Fraternity! Whose Principles leads to Infamy & Ruin, not only here, But Misery Hereafter! You have all The Good men in America (Tho’ not Coffee Importers, & Gunpowder Exporters) on your Side, & were I to be Honor’d wt: affixing a motto For your Carriage it should be, not That you, have occasion for Any Adventitious aid, & may even Concord Sleep! Perseverando. Or Be Bold & Fear Not.
Shakespear I think it is says Finely of Individuals “Their is a Tide in The Affairs of Life—Which Taken at its Full leads on to Fortune” &c &c &c. Which I think you have happilly Hitt For your Country!

